Exhibit 10.18
 
LICENSE AGREEMENT
 
 
This Agreement ("Agreement") is entered into effective as of May 21, 1993 (the
"Effective Date"), by and between Target Therapeutics, Inc., a Delaware
corporation with an office at 47201 Lakeview Boulevard, Fremont, California
94537 ("Target"), and CaRDiMa, Inc., a Delaware corporation with an office at
47201 Lakeview Boulevard, Fremont, California 94537 ("CaRDiMa").
 
WHEREAS, Target has developed catheter, coil and guidewire technology that
utilizes principally in the areas of interventional radiology and
neuroradiology;
 
WHEREAS, Target's desire to have such technology developed primarily for use in
cardiac electrophysiology applications has led to the formation of a subsidiary
called CaRDiMa, Inc.;
 
WHEREAS, Target is willing to license such technology to CaRDiMa primarily for
use in cardiac electrophysiology applications, and CaRDiMa is willing to obtain
such license to such technology;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Target and CaRDiMa agree as follows:
 
1. Definitions.
 
1.1 "Target Technology" shall mean the Target Patent Rights and Target Know-How
existing as of the Effective Date, and during the period from the Effective Date
to the expiration of the Technology Inclusion Period.
 
1.2 "Target Patent Rights" shall mean (i) all patents owned by Target (other
than 4,832,047, 4,813,934 and 5,135,494), and (ii) all patent applications owned
by Target, and all U.S. and foreign patents issuing therefrom, including any
additions, continuations or continuations-in­part. divisions, reissues or
extensions thereof, and (iii) all patents licensed by Target from third party
licensors: but in each case only to the extent that Target is permitted to
sublicense such patents CarDiMa.
 
1.3   "Target Know-How"  shall mean all Target trade secrets and other
confidential information, including , without limitations, design data
information, formulation, specifications, developments, techniques, methods,
processes, apparatus, products and other  information and data. whether or not
patentable, relating to the design. manufacture. assembly and use of Target's
catheter. guidewires and coils.


1.4   "CarDiMa Technology" shall mean the CarDiMa Patent Right and CarDiMa
Know-How owned by CarDiMa during the period the from the Effective Date to the
expiration of the Technology Inclusion Period. 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 1.5 "CaRDiMa Patent Rights" shall mean (i) all patents owned by CaRDiMa. and
(ii) all patent applications owned by CaRDiMa. and all U.S. and foreign patents
issuing therefrom, including any additions, continuations or
continuations-in-part, divisions. reissues or extensions thereof, which patents
and patent applications relate to development and improvement by CaRDiMa of the
Target Technology or which relate to new technology developed by CaRDiMa for use
in the CaRDiMa Field or the Cardiology Field.
 
1.6   "CaRDiMa Know-How" shall mean all CaRDiMa trade secrets and other
confidential information, including, without limitation, design data and
information, formulations, specifications, developments, techniques, methods,
processes, apparatus, products and other information and data, whether or not
patentable, which relate to development and improvement by CaRDiMa of the Target
Technology or which relate to new technology developed by CaRDiMa for use in the
CaRDiMa Field or the Cardiology Field.
 
1.7  "Technology Inclusion Period" shall mean that period during the term of
this
 
Agreement after the Effective Date and prior to the date three years after the
Effective Date.
 
1.8  "Substantial Improvement" shall mean any modification, improvement or
 
enhancement by CaRDiMa of Target Technology incorporated in a particular product
that results in a material change in the function, purpose or application of
such product.
 
 1.9 "CaRDiMa Field" shall mean the diagnosis and treatment of irregularities or
disease related to the production of electrical currents by human tissues or
organs, the proper function of such electrical currents and the human tissues
and organs affected by such electrical currents (a) in the heart and (b)
elsewhere in the body, other than in the central nervous system (including the
brain).
 
 1.10 "Target Field" shall mean neurology (including, without limitation, the
diagnosis and treatment of epilepsy), interventional neuroradiology,
interventional radiology, diagnosis and treatment of male and female
reproductive disorders, and design, development, manufacture and sale of
vascular prostheses, including, without limitation, stents and grafts.
 
1.11 "Cardiology Field" shall mean the diagnosis and treatment of diseases of
the heart, other than the diagnosis or treatment of malfunctions or diseases of
the coronary vasculature by use of a catheter system employing a balloon, which
excepted applications shall include percutaneous coronary angioplasty.
 
 1.12 "Valid Claim" shall mean a claim of an issued and unexpired patent that
has not been held unforeseeable, unpatentable or invalid by court or other
governmental agency of competent jurisdiction, and which has not been admitted
to be invalid or unenforceable through reexamination, reissue, disclaimer or
otherwise.
 
1.13 "CaRDiMA Product" shall mean any CaRDiMA product or component (i) whose
sale would be in the absence of this Agreement infringe a Valid Claim of a
patent within the Target Technology in the country for which such product or
component is sold, or whose manufacture would in the absence of this Agreement
infringe a Valid Claim of a patent within the Target Technology in the country
in which such product is manufactured, or (ii) that is made in accordance with
or by use of Target Know-How.   
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.14 "Target Product" shall mean any Target product or component (i) whose sale
would in the absence of this Agreement infringe a Valid Claim of a patent within
the CaRDiMa Technology in the country for which such product or component is
sold, or whose manufacture would in the absence of this Agreement infringe a
Valid Claim of a patent within the CaRDiMa Technology in the country in which
such product is manufactured, or (ii) that is made in accordance with or by use
of CaRDiMa Know-How.
 
2.           License Grants.
 
       2.1   Grant to CaRDiMa.
 
(a) Target hereby grants to CaRDiMa an exclusive, royalty-free, worldwide
license, with right to sublicense, to use the Target Technology in the CaRDiMa
Field, and to make, have made, use and sell or otherwise distribute CaRDiMa
Products for use within the CaRDiMa Field.
 
(b) Target hereby grants to CaRDiMa a non-exclusive, royalty-free license, with
right of sublicense, to use the Target Technology in the Cardiology Field and to
make, use and sell or otherwise distribute CaRDiMa Products for use within the
Cardiology Field; provided, however, that for all purposes of this Section
2.1(b), the Target Technology and CaRDiMa Products must include a Substantial
Improvement.
 
2.2 Grant to Target. CaRDiMa hereby grants to Target an exclusive, royalty-free,
worldwide license, with right to sublicense, to use the CaRDiMa Technology in
the Target Field, and to make, have made, use and sell or otherwise distribute
Target Products for use within the Target Field.
 
3.           Proprietary Rights.
 
Except as expressly set forth in this Agreement, CaRDiMa shall have no right,
title and interest in and to the Target Technology. Except as expressly set
forth in this Agreement, Target shall have no right title and interest in and to
the CaRDiMa Technology; provided, however, that Target or its licensors shall
retain their title and interest in and to the Target Technology underlying the
CaRDiMa Technology.


4.            Patent Issues.
 
    4.1 Target Technology  Target shall prosecute, in its sole discretion and at
its expense, patent applications within the Target Technology and shall
implement such procedures and undertake such actions as it deems necessary to
protect the Target Technology against infringers, provided, that Target shall
use reasonable precautions to prevent the unauthorized use or disclosure of
Target Know-How. If CaRDiMa reasonably believes that Target is failing to pursue
diligently any such patent applications and, within 30 days after CaRDiMa's
written request (or, if earlier, five days prior to the date that statutory or
regulatory time periods for making necessary filings will expire), fails to
initiate such actions as may be set forth in such request respecting the
prosecution of any of such patent applications, or if Target abandons any such
patent applications, CaRDiMa, at its expense, shall have the right to take such
actions.
 
 
3

--------------------------------------------------------------------------------

 
 
 4.2 CaRDiMa Technology. CaRDiMa shall prosecute, in its sole discretion and at
its expense, patent applications within the CaRDiMa Technology, and shall
implement such procedures and undertake such actions as it deems necessary to
protect the CaRDiMa Technology against infringers; provided, that CaRDiMa shall
use reasonable precautions to prevent the unauthorized use or disclosure of
CaRDiMa Know-How. If Target reasonably believes that CaRDiMa is failing to
pursue diligently any of such patent applications and, within 30 days after
Target's written request (or, if earlier, five days prior to the date that
statutory or regulatory time periods for making necessary filings will expire),
fails to initiate such actions as may be set forth in such request respecting
the prosecution of any of such patent applications, or if CaRDiMa abandons any
such patent applications, Target, at its expense, shall have the right to take
such actions.
 
 4.3 Infringers of Patents and Know-How within the CaRDiMa Technology Operating
in the Target Field or Cardiology Field. Target shall have the right to
noncontrolling representation by counsel of its choice, at its expense, in any
action brought by CaRDiMa regarding the CaRDiMa Technology who are operating
within the Target Field or Cardiology Field. CaRDiMa shall be entitled to retain
all damages and other monies awarded in such action. In the event that CaRDiMa
shall not have brought such an action against such an infringer, or obtained the
discontinuance of such infringement, within ninety (90) days of receiving
written notice by Target of such infringement, Target shall have the right,
subject to CaRDiMa' approval, which shall not be unreasonably withheld, to
enforce patents or rights to know-how within the CaRDiMa Technology against
infringers of such patents or rights to know-how operating within the Target
Field or Cardiology Field. CaRDiMa shall have the right to noncontrolling
representation by counsel of its choice, at its expense, in any action brought
by Target against such infringers. Target shall be entitled to retain all
damages and other monies awarded in such action.
 
 4.4 Infringers of Patents and Know-How within the Target Technology
Operating in the CaRDiMa Field or Cardiology Field. CaRDiMa shall have the right
to noncontrolling representation by counsel of its choice, at its expense, in
any action brought by Target regarding the Target Tecnology who are operating
within the CaRDiMa field or Cardiology Field. Target shall be entitled to retain
all damages and other monies awarded in such action. In the event that Target
shall not have brought such an action against such and infringer, or obtained
the discontinuance of such infringement, within ninety (90) days of receiving
written notice by Target of such an infringement, CaRDiMa shall have the right,
subject to Target's approval, which shall not be unreasonably withheld, to
enforce patents or rights to know-how within the Target Technology against
infringers of such patents or rights to know-how within the CaRDiMa Field or
Cardiology Field. Target shall have the right to noncontrolling representation
by counsel of its choice, at its expense, in any action brought by CaRDiMa
against such infringers. CaRDiMa shall be entitled to retain to retain all
damages and other monies awarded in such action.

 
 
4

--------------------------------------------------------------------------------

 
 
 
 4.5 Patent Counsel. CaRDiMa shall retain as its principal patent counsel for
purposes of filing patents relating to Target Technology for the three (3) year
period following the Effective Date the same patent counsel retained by Target
during such period; provided, however, that CaRDiMa shall have the ability to
retain other patent counsel in the event that CaRDiMa believes, in good faith,
that there exists or may exist a conflict of interest between CaRDiMa and Target
with respect to the subject matter for which such separate counsel has been
retained; and provided further that CaRDiMa may retain separate patent counsel
at any time if approved in advance by Target, which approval shall not be
unreasonably withheld.
 
5.           Technology Transfer.
 
 5.1 Training and Consultation Provided by Target. Upon request by CaRDiMa
during a period of one (1) year after the Effective Date, Target shall provide
up to thirty (30) person-hours per calendar quarter of training or consultation
without charge, at a site specified by CaRDiMa. Target shall use all reasonable
efforts to provide any additional training or consultation requested by CaRDiMa
at an hourly rate equal to two hundred percent (200%) of the total hourly wage
rate (excluding benefits) of the Target employees providing such additional
training or consultation thereafter in such calendar quarter. After the
conclusion of such one-year period, Target shall, for a two-year period
thereafter, provide a mutually agreed upon amount of training or consultation to
CaRDiMa at a site specified by CaRDiMa (which shall not be less than thirty (30)
hours per year). Such training or consultation shall be provided at an hourly
rate equal to two hundred percent (200%) of the total hourly wage rate
(excluding benefits) of the Target employees providing such additional training
or consultation. CaRDiMa shall bear the reasonable, preapproved travel, food and
lodging expenses of Target employees providing such training and consultation at
a site not owned, leased or rented by Target. Training and consultation may be
provided by Target after the expiration of the three (3) year period specified
above, upon terms mutually agreeable to both parties.
 
 5.2 Training and Consultation Provided by CaRDiMa. Upon request by Target
during a period of three (3) years after the Effective Date, CaRDiMa shall
provide a mutually agreed upon amount of training or consultation to Target
(which shall not be less than thirty (30) hours per year) at a site specified by
Target. Such training or consultation shall be provided at an hourly rate equal
to two hundred percent (200%) of the total hourly wage rate (excluding benefits)
of the CaRDiMa employees providing such training or consultation. Target shall
bear the reasonable, preapproved travel, food and lodging expenses of CaRDiMa
employees providing such training and consultation at a site not owned, leased
or rented by CaRDiMa. Training and consultation may be provided by CaRDiMa after
the expiration of the three (3) year period set forth above, upon terms mutually
acceptable to both parties.
 
5.3 Technology Review Meetings.  During the term of this Agreement, target and
CaRDiMa shall meet on a quarterly basis to inform each other of additions and
modifications to the Target Technology and CaRDiMa Technology, respectively.
 
6.    Waaranty, Disclaimer.
 
6.1  Target represents and warrants that (i) it has full right, power and
authority to enter into this Agreement and to grant the rights granted to
CaRDiMa hereunder, and (ii) it has not entered into, and during the term of this
Agreement will not enter into, any agreement with any third party that would
conflict with the license granted to CaRDiMa herein.
 
 
5

--------------------------------------------------------------------------------

 
 
6.2 Target further represents and warrants that as of the Effective Date (i) to
the best of its knowledge Target is the sole and exclusive owner of the Target
Technology, or has the right to license such Target Technology to CaRDiMa. and
(ii) it is not aware of any claim or any basis therefor that might render
invalid the Target Patent Rights or limit use of the Target Know-How as provided
in the license grant to CaRDiMa herein.
 
6.3 CaRDiMa warrants that (i) it has full right., power and authority to enter
into this Agreement and to carry out its obligations hereunder, and (ii) it has
not entered into, and during the term of this Agreement will not enter into, any
agreement with any third party that would conflict with the license granted to
Target herein.
 
7.Intellectual Property Indemnity by Target.
 
Target shall defend at its expense any action brought against CaRDiMa to the
extent such action is based on a claim that the Target Technology, or any part
thereof, infringes any United States copyright or trade secret owned by any
third party, and Target shall pay any settlements consented to by CaRDiMa (which
consent shall not be unreasonably withheld), and any costs, damages and
attorneys' fees finally awarded against CaRDiMa in such action which are
attributable to such claim; provided, the foregoing obligation shall be subject
to CaRDiMa notifying Target promptly in writing of the claim, giving Target the
exclusive control of the defense and settlement thereof, and providing all
reasonable assistance in connection therewith. Notwithstanding the foregoing,
Target shall not settle any such claim without the written consent of CaRDiMa,
which shall not be unreasonably withheld. If the Target Technology, or any part
thereof, are, or in the opinion of Target may become, the subject of any claim,
suit or proceeding for infringement of any United States copyright or trade
secret owned by a third party, or if it is adjudicatively determined that the
use by CaRDiMa of the Target Technology, or any part thereof, is enjoined, then
Target shall, at its expense, procure for CaRDiMa the right under such third
party's copyright or trade secret to use the Target Technology. Target shall not
be liable for any costs or expenses incurred without its prior written
authorization. THE FOREGOING STATES THE ENTIRE LIABILITY AND OBLIGATION OF
TARGET WITH RESPECT TO INFRINGEMENT OR CLAIMS OF INFRINGEMENT OF ANY THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.
 
8.   Limitation of Liability.
 
IN NO EVENT WILL EITHER PARTY HAVE ANY LIABILITY FOR ANY SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THESE LIMITATIONS WILL
APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY.
 
 
 
6

--------------------------------------------------------------------------------

 


 
9.   Confidential Information.
 
9.1 Confidential Information. "Confidential Information" shall mean any
proprietary information which is specifically designated as such, which is
disclosed by either party to the other in any form in connection with this
Agreement. Each party shall treat as confidential all Confidential Information
provided by the other party, shall not use such Confidential Information except
as expressly set forth herein or otherwise authorized in writing, shall
implement reasonable procedures to prohibit the disclosure, unauthorized
duplication, misuse or removal of the Confidential Information and shall not
disclose such Confidential Information to any third party. Without limiting the
foregoing, each of the parties shall use at least the same procedures and degree
of care to prevent the disclosure of Confidential Information as it uses to
prevent the disclosure of its own confidential information of like importance,
and shall in any event use no less than reasonable procedures and a reasonable
degree of care.
 
9.2            Exceptions. Notwithstanding the above, neither party shall have
liability to the other with regard to any Confidential Information that:
 
(i) was generally known and available in the public domain at the time it was
disclosed, or becomes generally known and available in the public domain through
no fault of the receiver;
 
(ii) was known to the receiver at the time of disclosure as shown by the files
of the receiver in existence at the time of disclosure;
 
(iii) is disclosed with the prior written approval of the discloser;
 
(iv) was independently developed by the receiver without any use of the
Confidential Information and by employees or other agents of the receiver who
have not been exposed to the Confidential Information, provided that the
receiver can demonstrate such independent development by documented evidence
prepared contemporaneously with such independent development;
 
(v) becomes known to the receiver from a source other than the discloser without
breach of this agreement by the reciever and in a manner which is otherwise not
in violation of the discloser's rights; or
 
(vi) is disclosed pursuant to the order of requirement of a court, administrativ
agency, or other governmental body; provided, that the reciever shall proved
reasonable advance notice thereof to enable the discloser to seek a protective
order to otherwise prevent such disclosure.
 
10.    Regulatory pprovals
 
CaRDiMa shall be responsible for, and shall bear the expenses of, obtaining all
necessary regulatory approval for CaRDiMa Products. Target shall be responsible
for, and shall bear the expenses of, obtaining all necessary regulatory
approvals for Target Products.
 
 
 
7

--------------------------------------------------------------------------------

 
 
11. Accountants.
 
CaRDiMa shall retain as its independent accountants for the three (3) year
period following the Effective Date the firm of Ernst & Young for purposes of
performing audits of the CaRDiMa financial statements.
 
12.  Labeling.
 
CaRDiMa and Target agree to label CaRDiMa Products and Target Products,
respectively, that are commercially distributed in any country in a manner that
is consistent with the provisions of this Agreement and the laws of the country
in which such products are distributed.
 
13.  Trademarks.
 
Neither party grants any license, right or interest relating to any trademarks,
service marks, names and logos that it may own or adopt from time to time, to
the other party, except as set forth in Section 3.3.2 of the Intercompany
Agreement between the parties of even date herewith.
 
14..  Term Termination.
 
14.1 Term. This Agreement shall become effective as of the Effective Date and
shall continue in force, unless earlier terminated in accordance with this
Section 14, until the expiration or invalidation of all claims of patents within
the Target Technology and/or the CaRDiMa Technology.
 
14.2 Termination for Cause. This Agreement may be terminated by either party
upon written notice if the other party (i) breaches any material term or
condition of this Agreement and fails to remedy the breach within thirty (30)
days after being given written notice thereof, or (ii) is dissolved or
liquidated or the assets and/or business of such party shall be placed in the
hands of a trustee, receiver or assignee for the benefit of creditors, unless
such act is reversed within 90 days. In addition, this Agreement may be
terminated upon written notice (a) by CaRDiMa, if Target ceases to be actively
engaged in business for a period of twelve (12) months, or (b) by Target, if
CaRDiMa ceases to be actively engaged in business in the CaRDiMa Field and the
Cardiology Field for a period of (12) months.
 
14.3 Return of Materials. Within ten (10) days after the expiration or
termination of this Agreement, each party shall return any Confidential
Information received from the other party.
 
14.4 Effect of Termination. The provisions of Sections 1,3,6,7,8,9,13,14.3, and
15 shall survive the termination or expiration of this Agreement.
 
15. Target Covenant.

In the event that Target Patent Rights include any rights obtained by Target
from third-party licensors ("In-Licensed Rights") and, during the term of this
Agreement, Target determines to let any of such In-Licensed Rights terminate or
expire, Target shall promptly notify CaRDiMa of any such decision and shall use
its reasonable efforts to assist CaRDiMa, at CaRDiMa's request and expense, in
negotiations with the licensor of such In-Licensed Rights with the objective of
obtaining for CaRDiMa the ability to use such In-Licensed Rights on terms
substantially similar to those granted to Target. In the event that negotiations
to provide for such direct relationship between CaRDiMa and the licensor are not
successful, Target shall, to the extent permissible under the terms of the
license, assign the In-Licensed Rights to CaRDiMa so long as Target can be
reasonably assured that it shall have no ongoing obligations or liability after
the date of such assignment whether by operation of law, indemnity or otherwise.
Nothing contained in this Section 15 shall be construed to impose upon Target
any obligation to refrain from terminating any such third -party license
agreement or take any particular steps, other than as described above, to make
such In-Licensed Rights available to CaRDiMa.
 
16. Miscellaneous.
 
16.1 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the State of California, without regard to conflict of laws
provisions.
 
16.2 Arbitration. Any dispute or claim arising out of or in connection with this
Agreement will be finally settled by binding arbitration in San Jose,
California, under the Rules of Arbitration of the American Arbitration
Association, by one arbitrator appointed in accordance with said rules. Judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing, the parties may apply to
any court of competent jurisdiction for preliminary or interim equitable relief
without breach of this arbitration provision.
 
16.3 Solicitation. After the Effective Date, CaRDiMa may conduct employment
negotiations with Target employees on a list finalized and approved by Target as
of the Effective Date. Except as set forth in the preceding sentence, during the
term of this Agreement CaRDiMa shall not solicit employees of Target to leave
Target's employ and commence employment at CaRDiMa, and Target shall not solicit
employees of CaRDiMa to leave CaRDiMa' employ and commence employment at Target.
 
16.4 Non-Competition.
 
(a)
Target hereby covenants and agrees that it will not, without approval by
CaRDiMa:

 
(i)
Conduct material research or development efforts for products in the CaRDiMa
Field;

 
(ii)
Make or sell products in the CaRDiMa Field; or

 
(iii)
Acquire any other entity the majority of whose revenues or research and
development expenses are derived from or devoted to products in the CaRDiMa
Field;

 

 
 
8

--------------------------------------------------------------------------------

 
 
(b)
CaRDiMa hereby covenants and agrees that it will not, without approval by
Target:

 
(i)
Conduct material research or development efforts for products in the Target
Field;

 
(ii)
Make or sell products in the Target Field;

 
(iii) 
Acquire any other entity the majority of whose revenues or research and
development expenses are derived from or devoted to products in the Target
Field;

 
(iv) 
Sell products, other than products utilizing Target Technology, in the field
described in subsection (b) of the definition of CaRDiMa Field, without first
notifying Target of the decision to sell such products and negotiating in good
faith with Target for at least 90 days prior to negotiating with any third party
(or initiating direct sales to consumers) with the objective of granting to
Target distribution rights with respect to such products; or

 
(v)
Sell products utilizing Target Technology in the field described in subsection
(b) of the definition of CaRDiMa Field, without

 
(A)  
if selling to a third party distributor, first notifying Target of the decision
to sell such products and the terms and conditions under which such products are
to be sold (the "Terms") and offering Target the opportunity to accept or reject
the Terms within 30 days from the date of receipt of such notice, after which
time if Target shall reject or not accept the Terms, CaRDiMa shall be free to
offer the Terms to third parties; provided, however, that CaRDiMa shall not
offer more favorable Terms to any such third party without first following
Target's notice and refusal rights set forth herein; or

 
(B)  
if selling directly to the consumer, paying to Target a fee equalto forty
percent (40%) of the difference between the actual selling price for such
product and CaRDiMa's fully burdened cost of producing and selling such product
(calculated in CaRDiMa's standard manner of calculating such fully burdened
costs) with such payment to be made within 30 days after the end of each month
in which such sales occur.

 
16.5 Force Majeure. If the performance of this Agreement or any obligations
hereunder is prevented. restricted or interfered with by reason of fire or other
casualty or accident, strikes or labor disputes, war or other violence. any law,
order, proclamation, ordinance,  demand or requirement of any government agency,
or any other act or condition beyond the control of the parties hereto, the
party so affected, upon giving prompt notice to the other party, shall be
excused from such performance (other than the obligation to pay money) during
such prevention, restriction or interference.

 
9

--------------------------------------------------------------------------------

 
 
16.6 Assignment. Each party hereto may assign its rights or obligations under
this Agreement without the prior written consent of the other party, provided
that prior to the effective date of such assignment the assignee enters into an
agreement with the nonassigning party which contains terms and conditions
identical to the terms and conditions of this Agreement.
 
 16.7 Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and (i) delivered by hand, or (ii) mailed by
first class registered mail, return receipt requested, postage prepaid, or (iii)
sent via facsimile transmission, or (iv) shipped through a private courier
system designated for overnight delivery, and shall be addressed as follows:
 
To Target:
 
President and CEO
47201 Lakeview Boulevard
Fremont, CA 94538-5210
(510) 440-7700 - phone
(510) 440-7630 - fax
 
To CaRDiMa:
 
President and CEO
47201 Lakeview Boulevard
Fremont, CA 94538-5210
(510) 440-7700 - phone
(510) 440-7630 - fax
 
or to such other address or person as the parties may from time to time
designate by written notice delivered as specified above to the other. Notices
shall be effective upon tender, if delivered by hand, three (3) days after
mailing if mailed by first class mail, one (1) day after mailing if sent by
private overnight courier, or on the day of transmission if sent by facsimile.
 
16.8  Severability.  In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision.
 
16.9 Waiver. The failure of either party to enforce at any time the provisions
of this Agreement shall in no way be constituted to be a present or future
waiver of such provisions, and shall not in any way affect the right of either
party to enforce each and every such provision thereafter.
 
16.10 Independent Contractors. The relationship of Target and CaRDiMa hereunder
is that of independent contractors, and nothing herein shall be construed to (i)
give either party the right to direct or control the day-to-day activities of
the other, or (ii) constitute the parties as partners, joint venturers,
co-owners or otherwise as participants in a joint or common undertaking.
 
 
10

--------------------------------------------------------------------------------

 
 
16.11 Entire Agreement. The terms and conditions herein contained constitute the
entire agreement between the parties and supersede all previous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof, and no agreement or understanding varying or
extending the same shall be binding upon either party hereto unless in a written
document signed by both parties.
 
16.12 5ection Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
16.14 Public Announcements. Neither party shall make any initial public
disclosure or publicity release pertaining to the existence of this Agreement,
the subject matter hereof, or any of the transactions related hereto without the
prior consent of the other party; provided, however, that upon notice to the
other party's legal counsel, each party shall be permitted to make such
disclosures to the public or to governmental agencies as its legal counsel shall
deem necessary to comply with any applicable laws. Without limiting the
foregoing, the parties currently anticipate that initial public disclosure by
the parties of this Agreement and the transactions related hereto shall take
place on May 12, 1993.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.
 
 
 
 

TARGET THERAPEUTICS, INC.     
CARDMIA, INC.
 
 
 
By: /s/ Richard D. Randall
    By:   Name: Richard D. Randall     Name:   Title: Chairman    
Title:
 

 
 
 
                                             
 

 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.
 
 
 

TARGET THERAPEUTICS, INC.     
CARDMIA, INC.
 
 
 
By:
    By: /s/   Name:     Name:   Title:    
Title:
 

 
 
 
 
 
13